ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Stearns on 08/25/2022.

Claims 15-16 and 22-25 have been amended to:

15.	(Currently Amended) A method of coating : 
	coating a of the valve head;
	thereafter coating the DLC-coated 
	thereafter DLC-coated seat portion of the valve head to expose the DLC-coated seat portion of the valve head; and
	thereafter curing 

16.	(Currently Amended) The method according to claim 15, wherein the seat portion of the valve head and the adjacent surface of the valve head are prepared prior to being coated , and etching.

22.	(Currently Amended) The method according to claim 15, wherein the ceramic-high temperature coating is also applied of the inlet or outlet valve.

23.	(Currently Amended) An inlet or outlet valve, produced according to the method of 

24.	(Currently Amended) The method according to claim 15, wherein the ceramic high-temperature coating has a high-temperature stability of between 970°C and 1050°C.

25.	(Currently Amended) The method according to claim 15, wherein the ceramic high-temperature coating has a high-temperature stability of between 990°C and 1020°C.

Reasons for Allowance
Claims 15-27 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination set forth in the independent claim. In particular the prior art does not teach an inlet or outlet valve coated (or produced) in accordance with the method per claim 15 [e.g., such that the resultant valve is defined by a DLC-coated seat portion of the valve head, and a cured ceramic high-temperature coating on an adjacent surface of the valve head] in combination with the other claim limitations.
The closest prior art of record with respect to an intake or exhaust valve that is defined by a cured ceramic/enamel high-temperature coating on the surface(s) of a valve head adjacent to a seat portion of the valve head is that of DE 19647099A1 (Atag) [e.g., see Fig. 2, such that the ceramic/enamel high-temperature coating (indicated by the darkened regions) is applied to the surface(s) 4, 2, 6, but not the seat portion of the valve head 3].
However, Atag fails to teach or suggest the provision of applying a DLC-coating to the seat portion of the valve head, and Atag also explicitly states that the seat portion of the valve head shall not be provided with the ceramic/enamel high-temperature coating [e.g., contradicting the method per claim 15 of which entails applying the ceramic high-temperature coating to the entirety of the valve head, and then removing the ceramic high-temperature coating from the seat portion of the valve head to expose the DLC-coated seat portion of the valve head].
The closest prior art of record with respect to the provision of applying a DLC-coating to a gas exchange valve is that of US 20010028049 (Mamyo), such that Mamyo teaches wherein a valve seat area (26) of the valve is coated with a DLC-coating (see Fig. 1 in conjunction with paragraphs [0051]-[0052]). However, while the advantage(s) concerning the application of the DLC-coating are well-known, the valve seat area per Mamyo does not (and would not) correspond to the seat portion of the valve head 3 per Atag [e.g., in addition to the respective valves being structured differently, the valve seat area 26 per Fig. 1 of Mamyo does not reasonably correspond to the seat portion of the valve head 3 per Atag]; [e.g., if one skilled in the art were to apply the teachings per Mamyo to the invention per Atag, the result would be that the cylinder head or valve seat ring surface(s) via which the seat portion of the valve head 3 will be seated against would have the DLC-coating, while the seat portion of the valve head 3 itself remains free from any coating(s)].
Other relevant prior art teaches the utilization of DLC-coatings to various engine parts, of which include(s) or encompasses engine valves [notably not in combination with a ceramic/enamel high-temperature coating], however, none of the relevant prior art suggests the method steps per claim 15, and such that the seat portion of the valve head will be defined by an exposed DLC-coating, while the adjacent surface(s) of the valve head will be defined by a cured ceramic/enamel high-temperature coating.
As such, the claimed invention may be regarded as a novel and inventive method (or valve), such that the invention will enable a distinct effect on the temperature, corrosion resistance/protection, and/or tribological properties (e.g., friction, wear, etc.) of the inlet or outlet valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747